Title: Richard Bache to Deborah Franklin, 3 December 1771
From: Bache, Richard
To: Franklin, Deborah


Dear and honored Madam,
London, 3d December, 1771.
This is a pleasure I have not done myself, since my arrival in England; I have waited for an event, which, I know, as it is interesting to me is so to you—I mean the reception I should meet with from my father. I can now, with great satisfaction tell you, that he received me with open arms, and with a degree of affection that I did not expect to be made sensible of at our first meeting. We met at Preston, and I thought this a lucky circumstance, as it was amongst my friends and relations. He stayed two days at my mother’s house, and from thence we came up to London together. We were made happy upon our arrival here, by letters from you and Sally, informing us you were all well the 16th October. I am under many obligations to good Mrs. Stevenson and Mrs. Hewson her daughter, for the favourable impressions they have endeavoured to make on him in my behalf by their several letters to him, during the time he was in Ireland and Scotland. Besides, I shall ever honor and esteem the good old Lady for the kind and friendly reception she gave me on my coming first to England: had I been her son, she could not have received me with more cordiality, or treated me with more kindness. I must now say something to you about her grandson, who is a great favorite with us all; I often nurse him, and entertain him as I used to entertain Ben; and I really think the lower part of his face something like Ben’s: It is not difficult, when I have him on my knee, to imagine I have got Ben, for he is a fine, lusty, lively fellow, and seems very fond of me. At Preston one of my sisters took my profile, which was hung up in the parlour: several of my friends coming in were asked whom they thought it like, one and all agreed it was like my father, and was generally thought to be intended for his: this circumstance confirms your opinion of my being like him, and is not a little pleasing to me, for I should be glad to be like him in any respect.

My mother and sisters desire to be affectionately remembered to you; they really love you as does, dear Madam, your dutiful and affectionate son and very humble servant
Richd Bache.
 Addressed: To Mrs. Franklin / Philadelphia.